Citation Nr: 1036514	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for otosclerosis of the right 
ear, currently evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran testified before the Board at a videoconference 
hearing in August 2010 that his hearing loss had worsened since 
his last VA compensation examination.  The last VA compensation 
examination was conducted in January 2005.  In light of the 
length of time since that examination and considering the 
Veteran's testimony regarding his worsening hearing, he must be 
afforded another VA compensation examination to assess the 
current status of his service-connected disability.  

In addition, in light of the Veteran's hearing testimony and the 
lay statements he has submitted regarding the effect his 
disability has on his daily life, the RO must also specifically 
determine whether referral is warranted for consideration of an 
extraschedular rating.  See 38 C.F.R. § 3.321(b) (2009).  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence, to include the 
names and addresses of all health providers who 
have evaluated or treated him for otosclerosis 
of the right ear since 2005.  Based on his 
response, the RO must attempt to procure copies 
of all records which have not previously been 
obtained from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain named 
records the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made to 
obtain those records; (c) describe any further 
action to be taken by the RO with respect to the 
claim; and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran and his 
representative must then be given an opportunity 
to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
current status of his service-connected right 
ear otosclerosis.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies must be 
accomplished, to include an audiogram.  
Specifically, the results of the audiological 
evaluation must state in numbers, the findings 
of puretone decibel loss at 1000, 2000, 3000, 
and 4000 Hertz, provide the puretone threshold 
average, and must also state the results of the 
word recognition test, in percentages, using the 
Maryland CNC test.  The claims file must be made 
available to and be reviewed by the examiner in 
conjunction with the requested study.  Following 
a review of the medical records and the clinical 
examination, and with consideration of the 
statements by the Veteran and others, the 
examiner must discuss the effect the service-
connected disability has on the Veteran's daily 
activities.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to report 
for a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation must 
be obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the above development has been 
completed, the Veteran's claim for an increased 
rating for right ear otosclerosis must be 
readjudicated, with specific consideration of 
whether referral is warranted for consideration 
of an extraschedular rating for the disability 
pursuant to 38 C.F.R. § 3.321(b).  If the claim 
on appeal remains denied, the Veteran and his 
representative must be provided a supplemental 
statement of the case.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

